DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 3, 6 and 7 are objected to because of the following informalities: 
In claim 1, lines 15-16 , change “one of the magnetic pole surface” to -- one of the magnetic pole surfaces --;

Change claim 3 as follows:
3.  A reciprocating apparatus comprising: 
a permanent magnet part including a yoke to form a magnetic circuit;  and 
a pair of magnetic bodies that sandwich the permanent magnet part in a direction Y, wherein the direction Y is perpendicular to a magnetic pole direction of the permanent magnet part in a 
thickness direction, 
wherein two magnetic pole surfaces of an electromagnetic yoke part are disposed facing each other without being in contact with at least one surface of the permanent magnet part, 
wherein the electromagnetic yoke part forms a magnetic circuit via an electromagnetic yoke 
together with one or more coils having a magnetic core, 

wherein a dimension Tmy of one of the magnetic pole surfaces of the permanent magnet part, in a moving direction, is equal to or greater than a dimension Ty of two magnetic pole surfaces of the electromagnetic yoke part, in the moving direction, 
wherein the dimension Ty includes a gap sandwiched between two magnetic pole surfaces of the electromagnetic yoke part, and 
wherein the electromagnetic yoke part is disposed between the pair of magnetic 
bodies. 
 
Change claim 6 as follows:

6.  A reciprocating apparatus comprising: 
a permanent magnet part including a yoke to form a magnetic circuit together, and 
an electromagnetic yoke part disposed on a side opposite to the permanent magnet part such that the permanent magnet part and the electromagnetic yoke part sandwiches the yoke, 
wherein the electromagnetic yoke part includes two magnetic pole surfaces disposed such that the two magnetic pole surfaces face each other without contacting a magnetic pole surface of the yoke, 
wherein the permanent magnet part is a mover and the electromagnetic yoke part is a stator, or vice versa, 
wherein the electromagnetic yoke part forms a magnetic circuit via an electromagnetic yoke together with one or more coils having a magnetic core, 
a dimension Tmy of one magnetic pole surface of the permanent magnet part, in [[the]] a moving direction, is equal to or greater than [[the]] a dimension Ty of the two magnetic pole surfaces of the electromagnetic yoke part, in the moving direction, and 
wherein the dimension Ty includes a gap sandwiched between the two magnetic pole surfaces of the electromagnetic yoke part. 
 
Change claim 7 as follows :
7. The reciprocating apparatus according to claim 2, wherein the mover undergoes rotational reciprocal movement around a rotation axis extending in [[the]] a direction perpendicular to the magnetic pole direction produced by the permanent magnet and the direction Y.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Akazawa (JP 2006288088 A) in view of Denman (US 2,559,602 A).
As to claim 1, Akazawa shows (FIG. 2) A reciprocating apparatus (linear actuator para[0008]:1-6) comprising: 
a permanent magnet 12;  and 
an electromagnetic yoke part 21 including two magnetic pole surfaces 24,25, 
wherein the two magnetic pole surfaces 24,25 of the electromagnetic yoke part 21 are disposed facing each other without being in contact with at least one magnetic pole surface of the permanent magnet 12, 
wherein an electromagnetic yoke 21 together with one or more coils 26 form a magnetic circuit, 
wherein the permanent magnet 12 is a mover and the electromagnetic yoke part 21 is a stator, or vice versa (there is relative movement per arrow in FIG. 1), 
wherein a dimension Tm, hx of one of the magnetic pole surface of the permanent magnet 12, in a moving direction of the mover, is equal to or greater than a dimension Ty, hb of the two magnetic pole surfaces of the electromagnetic yoke part 21, in the moving direction (para[0012]), and 
wherein the dimension Ty, hb includes a gap sa sandwiched between the two magnetic pole surfaces 24,25 of the electromagnetic yoke part 21 (para[0008]). 
 	Akazawa does not show the coils having a magnetic core.
Denman describes a coil made up of magnetic wire (col.2:32-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coils 26 of Akazawa to have the coils 26 having a magnetic core as taught by Denman, for the advantageous benefit of introducing magnetic lines of force when the coils 26 are energized by an electric current as taught by Denman (col.2:32-37).
As to claim 6, Akazawa shows (FIG. 2) A reciprocating apparatus (linear actuator para[0008]:1-6) comprising: 
a permanent magnet part 12,30 including a yoke 30 to form a magnetic circuit together, and 
an electromagnetic yoke part 21 disposed on a side opposite to the permanent magnet 12 such that the permanent magnet 12 and the electromagnetic yoke part 21 sandwiches the yoke 30 (the yoke 30 is between the magnet 12 and the electromagnetic yoke part 21 in the magnetic circuit involving all three elements) , 
wherein the electromagnetic yoke part 21 includes two magnetic pole surfaces 24,25 disposed such that the two magnetic pole surfaces 24,25 face each other without contacting a magnetic pole surface of the yoke 30, 
wherein the permanent magnet part 12 is a mover and the electromagnetic yoke part 21 is a stator, or vice versa (there is relative movement per arrow in FIG. 1), 
wherein the electromagnetic yoke part 21 forms a magnetic circuit via an electromagnetic yoke 21 together with one or more coils 26, 
wherein the dimension Tmy, hx of one magnetic pole surface of the permanent magnet part 12,30, in the moving direction, is equal to or greater than the dimension Ty, hb of two magnetic pole surfaces of the electromagnetic yoke part 21, in the moving direction (para[0012]), and 
wherein the dimension Ty, hb includes a gap sa sandwiched between two magnetic pole surfaces 24,25 of the electromagnetic yoke part 21. 
Akazawa does not show the coils having a magnetic core.
Denman describes a coil made up of magnetic wire (col.2:32-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coils 26 of Akazawa to have the coils 26 having a magnetic core as .

Allowable Subject Matter
Claims 2, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the objections to informalities in claims 1 and 7.
Claims 3-5 would be allowable if rewritten to overcome the objections to informalities in claim 3.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indication of allowable subject matter in claims 2-5, 7, 8 is the inclusion of the limitation “wherein the electromagnetic yoke part is disposed between the pair of magnetic bodies” which is not found in the prior art references in combination with the other elements recited in claims 1, 2 and 3.  Claims 4, 5, 7, 8 are allowable for the same reasons as claims 2 and 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/Examiner, Art Unit 2832                                                                                                                                                                                                        

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832